Citation Nr: 0320918	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-37 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
syndrome with minimal congenital variation, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right leg, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle, currently evaluated 
as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Board remanded the case to the RO in July 2000.  
The case is once again before the Board for review. 

REMAND

The veteran maintains that he is entitled to increased 
ratings for his service-connected low back syndrome with 
minimal congenital variation, as well as his residual shell 
fragment wound injuries involving his left ankle, left knee, 
left thigh, and right leg.  Before the Board can adjudicate 
these claims, however, additional action by the RO is 
necessary.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board developed the 
record on its own by requesting additional evidence.  In 
particular, the Board requested and obtained VA medical 
records from the VA Medical Center in St. Cloud, Minnesota.  
However, the RO has not had the opportunity to readjudicate 
the issues on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), 
noting that it is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  As such, a remand in this case is required 
for the RO to adjudicate the veteran's claims based on the 
newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

The RO should conduct any development it 
deems appropriate, including scheduling 
the veteran for medical examinations to 
assess the severity of the disabilities 
at issue.  The RO should then 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the supplemental statement of 
the case in May 2002.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, if in order, and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




